SPEARS ABACUS ADVISORS LLC 147 East 48th Street New York, NY 10017 Mr. Stacey Hong, President Forum Funds Three Canal Plaza, Suite 600 Portland, Maine 04101 RE: Contractual Expense Limitation and Expense Reimbursements Dear Mr. Hong: Spears Abacus Advisors LLC (the “Adviser”) agrees to limit its investment advisory fee and reimburse expenses as necessary to ensure the net annual operating expenses (excluding taxes, interest, portfolio transaction expenses and extraordinary expenses) for the The BeeHive Fund (the “Fund”) do not exceed 1.00% through the period from April 30, 2009 through April 30, 2010. This agreement can only be terminated or amended upon the approval of the Forum Funds’ Board of Trustees and it automatically terminated if the Adviser is no longer a service provider to the Fund. Unless otherwise amended or terminated, this agreement will terminate on April 30, 2010. Very Truly Yours, Spears Abacus Advisors LLC By: /s/ Robert M. Raich Robert M. Raich President
